Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks regarding the double patenting rejection have been fully considered and accepted.  Thus, the same rejection is maintained (see rejection below).
Applicant's arguments filed 1/5/2021 have been fully considered but they are not persuasive. 

Applicant’s first argument is quoted below:
“Rather than disclosing a garment, Ikeuchi is an example of a fundamentally distinct technology involving powered robotic exoskeletons. These involve highly mechanical frames generally intended to be attached to a patient over the patient's garments, for providing support and locomotion to patients undergoing rehabilitation from serious traumatic injury, or having any of a variety of neurological dysfunctions. They are generally rigid, jointed, motor driven constructs, intended to support a patient's weight and transfer sufficient force to the patient to assist in locomotion or other body movement. 
Ikeuchi would be interpreted by those of skill in the art to fit exactly into this category. Every relevant Figure illustrates what would be interpreted to be rigid mechanical levers and arms connected by pivotable joints. See, for example, paragraph [0058] and [0059]. Although the written text may not explicitly disclose these rigidity requirements, one skilled in the art would understand the structural requirements of the Ikeuchi system. 
This understanding is reinforced by the lengthy discussion of the rigid link model (see, e.g., paragraphs [0078] through [0099], which would be necessary for proper force transmission from drive motors through the 

In response to the argument above, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this case, note that the latest rejection that the Examiner relied upon was based on a 35 U.S.C. 103 rejection of Ikeuchi in view of Orloff.  Ikeuchi was relied on teaching the claimed invention except for the material of the left leg portion, right leg portion and the connector being fabric.  The deficiency was reasonably met by Orloff as indicated at pages 8 and 9 of the latest rejection.  Applicant’s argument seems to be directed to the rigidity of the exoskeleton of Ikeuchi.  However, Examiner’s position was and remains the same in that wearable exoskeleton devices (i.e. devices that can sense and correct biomechanics positions of the wearer as also taught by Orloff) may come in a variety of forms including that of a fabric material (also taught in Orloff).  As a further evidence, see for instance Walsh et al. U.S. 2016/0107309 A1 included in the attached PTO-892 form at paragraph [0009] which provides evidence for a soft exosuits/exoskeletons that are comfortable to wear while still being able to transfer forces or torques able to assist motion to the wearer.  Therefore, Examiner believes that Ikeuchi in view of Orloff reasonably teach the invention as claimed and maintains the latest rejection (see rejection below, see also PTO-892 form attached to the office action).   
Applicant’s second argument is quoted below:
Orloff is from the fundamentally different field of elastic based proprioceptive garments. Quite the opposite of the mechanical support and motorized assistance of the wearer's movement in Ikeuchi, Orloff Is designed to inhibit movement in the direction of bad posture. This is -8- 
Application No.: 15/593,138Filing Date:May 11, 2017accomplished by integrating elastic properties into the garment. Since resistance to movement is a function of elastic elongation, movement in an 'undesired' direction is progressively resisted as the wearer deviates further from a predetermined desired posture. 
The powered exoskeleton of Ikeuchi requires rigid links to transmit force from motors to the wearer to assist the wearer in walking. The timing, duration and level of force transmitted to the wearer is carefully calculated based in part on measured floor reaction forces and rotational orientation of the joint, which depend upon the absence of stretch between the rigid frame and the wearer. Ikeuchi would thus become inoperative for its intended purpose its exoskeleton incorporated the stretch fabric of Orloff. 
Applicant respectfully submits that one of skill in the art would have no motivation to replace the rigid, articulating mechanical exoskeleton with a wearable garment, having intentionally stretchable fabric as well as a left connector and a right connector integrated into the fabric for removably receiving a hip biomechanics unit. 

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 9,656,117. Although the claims at issue are not identical, they are not patentably distinct from each other because they seek to encompass the same invention (i.e. a wearable garment for monitoring power exerted comprising waist, left and right leg portions as well as left and right sensors/biomechanics units as claimed).  See claim to claim mapping below:

Claims of Instant Application (15/593138)
U.S. Patent No.            (9,656,117)
1
1
4
3
5
5
6
6
7
7
8
8
10
10
11
11
12
13
13
16
14
17
15
18
16
19
17
20
18
21
19
22
20
23
21
24
22
25
23
26

27
25
29
28
30
30
31
32
32



Claims 1 – 38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim of copending Application No. 15/600,535 and 16/867,961 (reference applications). Although the claims at issue are not identical, they are not patentably distinct from each other because they seek to encompass the same invention (i.e. a wearable garment for monitoring power exerted comprising waist, left and right leg portions as well as left and right sensors/biomechanics units as claimed).  See claim to claim mapping below:

Claims of Instant Application (15/593138)
Copending Application (15/600,535)
Copending Application (16/867,961)
1
1,7
1,7
4
3
3
5
4
4
6
6
6
7
7
7
8
8
8
10
10
10
11
11
11
12
14
14
13
17
17
14
18
18

19
19
16
20
20
17
21
21
20
23
23
35
22
22


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 8, 10 – 27, 35 – 38 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2006/0130594 A1 to Ikeuchi (hereinafter “Ikeuchi”) in view of U.S. Patent Application Publication No. 2010/0088803 A1 to Orloff (hereinafter “Orloff”).

Regarding Claim 1, Ikeuchi teaches a wearable garment training system for monitoring stride biomechanics at the hip (see abstract, paragraphs [0008], [0056] – [0059], [0065], [0068] and [0070] describing a wearable leg motion support orthosis including sensors to sense/detect motion of the person wearing the support orthosis, see also Figs. 1 - 3), comprising: 
a waist portion (see waist attachment portion 2 Figs. 1, 2, see paragraph [0057]); 
a left leg portion (see left leg portion 4, Figs. 1, 2, see paragraph [0057]); 
a right leg portion (see right leg portion 4, Figs. 1, 2, see paragraph [0057]); 
a left hip biomechanics unit removably carried by a left connector on the garment and aligned with a rotational axis of the left leg (see paragraphs [0070] – [0071] describing left side sensors including joint displacement sensors 31 – 33 for detecting rotational angles of the respective joint regions as shown at Fig. 2, in particular hip joint region 7 along with the sensor 31 having a 3 axis rotation angle of the hip joint region 7, note that waist link member 6 extends from the sensor box 5 to the lateral place of the hip joint of each left and right side leg and serves as a connector); 
a right hip biomechanics unit removably carried by a right connector on the garment and aligned with a rotational axis of the right leg (see paragraphs [0070] – [0071] describing right side sensors including joint displacement sensors 31 – 33 for 
wherein the left and right biomechanics units each capture data for enabling the determination of power expended by a wearer throughout a range of motion at the hip (see paragraph [0070] describing joint displacement sensors 31 – 33 for detecting displacements (i.e. rotation angles) of the respective joint regions as shown at Fig. 2, left and right side also consist of force and displacement sensors as described at paragraphs [0065] – [0070] in which data from the sensors is transferred to the sensor box 5 which comprises an arithmetic processing unit 25 as shown at Fig. 3, see also Fig. 25 showing energy consumption per minute of the person doing repeated motions as described at paragraph [0356]).
Ikeuchi does not explicitly state “power” however Ikeuchi teaches energy per unit time as shown at Fig. 25 and described above.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to recognize the energy consumption output as shown at Fig. 25 as a power expended by the wearer, since energy per time is directly related to the work per time (note also that power is defined as work/time) hence the sensors enable the determination of power expended by the wearer.
Even though Ikeuchi teaches a wearable device with a left and right leg portions as described above, Ikeuchi does not explicitly teach a fabric left leg portion, a fabric integrated into the fabric of the garment.
Orloff, in the field of garment for use during physical activity, teaches a fabric left leg portion, a fabric right leg portion with left and right biofeedback devices (i.e. that sense and correct biomechanic positions of the wearer) integrated into the fabric of the garment  (see garment 10 having an integrated biofeedback device as shown at Figs. 1A-1D, see abstract and paragraph [0133] – [0142], [0147]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a garment with integrated biofeedback devices of Orloff into Ikeuchi in order to allow tight/snug fit to the wearer’s body which helps to generate corresponding sensory cues in response to the relative movements of the portions of the wearers body thus improving overall accuracy and efficiency of the device.  Note that the tight/snug fit provides more comfort for the user.

Regarding Claim 2, Ikeuchi as modified above teaches wherein at least one of the biomechanics units is configured to capture time and angle data during flexion (see paragraph [0070] describing joint displacement sensors that detect rotation angles of respective joint regions of different motions including that of a squatting (i.e. flexion) motion, see for instance described at paragraph [0356] and Fig. 25 showing the energy during the squatting down and standing up motion versus time, hence the device captures time data and angle data during the different motions of the user).  

Regarding Claim 3, Ikeuchi as modified above teaches wherein at least one of the biomechanics units is configured to capture time and angle data during extension (see paragraph [0070] describing joint displacement sensors that detect rotation angles of respective joint regions of different motions including that of a standing up (i.e. extension) motion, see for instance described at paragraph [0356] and Fig. 25 showing the energy during the squatting down and standing up motion versus time, hence reading on the invention as claimed).  

Regarding Claim 4, Ikeuchi as modified above teaches wherein at least one of the biomechanics units is configured to measure force applied during flexion (see paragraphs [0065] – [0071], [0128] describing force and displacement measurements during different motions including that of squatting down see also Fig. 9).  

Regarding Claim 5, Ikeuchi as modified above teaches wherein at least one of the biomechanics units is configured to measure force applied during extension (see paragraphs [0065] – [0071], [0356] describing force and displacement measurements during different motions including that of standing up).  

Regarding Claim 6, Ikeuchi as modified above teaches wherein at least one of the biomechanics units is configured to capture data relating to angular velocity of a wearer's leg throughout the range of motion (see paragraph [0068] describing a gyro sensor which detects a 3-axis angular velocity, see also angular velocity calculation unit 54 for calculating values of an acceleration vector (translation acceleration) and the 
Regarding Claim 7, Ikeuchi as modified in claim 1 above teaches a processor (arithmetic processing unit 25, Fig. 3), for determining power expended throughout the range of motion (see rejection of claim 1 above).  

Regarding Claim 8, Ikeuchi as modified above teaches a transmitter, for transmitting data to a remote device (see paragraph [0066] describing transmitting the resultant force via the foot link member 12 and the ankle joint region 11 which are remote from sensor box 5).  

Regarding Claim 10, Ikeuchi as modified above teaches a left knee biomechanics unit and a right knee biomechanics unit (see left and right knee units at Figs. 1 and 2).  

Regarding Claim 11, Ikeuchi as modified above teaches wherein the left and right hip biomechanics units each further comprise rotatable resistance units (see multiple units of the leg motion support orthosis device that rotate based on users motion at Figs. 1, 2 and each having weights as described at paragraphs [0008] and [0016], therefore the weight that is put on the person by these units can reasonably considered as the resistance of the claimed invention).  

Regarding Claim 12, Ikeuchi as modified above teaches wherein each biomechanics unit comprises a housing and a femoral lever extending from the housing (see link member 8 that extends at the thigh region hence reading on the femoral lever that extends from the housing (see hip joint region 7 and electric motor 15).  
Regarding Claim 13, Ikeuchi in view of Orloff as modified above teaches the garment comprises a compression fabric (see paragraph [0152] of Orloff describing short 110 configured to be tight to the wearer’s body thus reading on the invention as claimed).  

Regarding Claim 14, Ikeuchi in view of Orloff as modified above teaches the fabric comprises a polyester elastane fabric with moisture wicking properties (see paragraphs [0162], [0314] of Orloff).  
 
Regarding Claim 15, Ikeuchi as modified above teaches the claimed invention except for the left and right resistance units each impose a resistance of at least about 5 inch pounds.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a resistance of at least about 5 inch pounds, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding Claim 16, Ikeuchi as modified above teaches the claimed invention except for the left and right resistance units each impose a resistance of at least about 10 inch In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding Claim 17, Ikeuchi as modified above teaches the claimed invention except for wherein the left and right resistance units each impose a resistance of at least about 15 inch pounds.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a resistance of at least about 15 inch pounds, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding Claim 18, Ikeuchi as modified above teaches wherein the garment comprises a wearable harness (see belt 2 and related linking members as shown at Figs. 1 and 2).  

Regarding Claim 19, Ikeuchi as modified above teaches wherein the harness comprises a waist band and left and right leg bands (see 2, 17 and 18, Figs. 1, 2).  

Regarding Claim 20, Ikeuchi as modified above teaches a transmitter (see paragraph [0066]).  Ikeuchi does not explicitly teach the transmitter as being an ANT+ In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding Claim 21, Ikeuchi as modified above teaches wherein each biomechanics unit is configured to capture data for enabling the determination of stride length (see displacement sensors 21 being used at Fig. 3).  

Regarding Claim 22, Ikeuchi as modified above teaches wherein each biomechanics unit is configured to capture data for enabling the determination of stride rate (see paragraph [0173]).  

Regarding Claim 23, Ikeuchi as modified above teaches wherein at least one biomechanics unit comprises a strain gauge (see paragraph [0073]).  

Regarding Claim 24, Ikeuchi as modified above teaches wherein at least one biomechanics unit comprises a torque sensor (see gyro sensors 24 along with torque generating units 15 and 16 as described at paragraph [0064], see also Fig. 3).  

Regarding Claim 25, Ikeuchi as modified above teaches wherein the left and right biomechanics units are configured to capture data reflecting left side and right side 

Regarding Claim 26, Ikeuchi as modified above teaches a processor and a transmitter, wherein the processor is configured to transmit data reflecting left side and right side asymmetries in power output (see data from the sensors may be used to provide energy consumption as shown at Fig. 25 hence the processor transmits such data from each of the sensors located in the right and left region).  

Regarding Claim 27, Ikeuchi as modified above teaches a processor and a transmitter, wherein the processor is configured to transmit data reflecting left side and right side asymmetries in stride length (see for instance Fig. 13 showing distance between feet hence providing the stride length).  

Regarding Claim 35, Ikeuchi as modified above teaches an electronics module (sensor box 5, Figs. 1, 3 and 6, see paragraph [0058]) and carried by the garment, the electronics module comprising a processor and a transmitter (see Figs. 3 and 6 showing an arithmetic processing unit 25 including transmitting features).  

Regarding Claim 36, Ikeuchi as modified above teaches wherein the electronics module (5) is in wired communication with at least one biomechanics unit (see link member 6 that extends from the sensor box 5 to the lateral place of the hip joint of each leg of the person as shown at Figs. 1 – 2, see also paragraph [0059]).  

Regarding Claim 37, Ikeuchi as modified above teaches wherein the electronics module (5) is carried by the waist portion (see arrangement at Fig. 1).  
Regarding Claim 38, Ikeuchi as modified above teaches wherein the electronics module (5) is removably carried by the waist portion (see paragraph [0058] describing a waist attachment portion 2 formed by a belt member placed around and fixed to the waist and a sensor box 5 fixed to the rear of the waist attachment portion 2 hence being removably carried by the waist portion).  

Claims 9, 28 – 34 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeuchi in view of Orloff and further in view of U.S. Patent No. 5,976,083 to Richardson et al. (hereinafter “Richardson”).

Regarding Claim 9, Ikeuchi teaches a transmitter for transmitting time and angle data (see rejection to claim 2 above).  
Ikeuchi in view of Orloff does not explicitly teach the transmitter transmitting time and angle data to a remote device.  
Richardson, in the field of portable aerobic fitness monitor system for walking and running, teaches transmitting data to a remote device (see Col. 5, lines 36 – 47).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to a transmitter to transmit the data to a remote device of Richardson into Ikeuchi in view of Orloff in order to allow fast, reliable and efficient way of communicating data to other personnel as a review such as clinic personnel or family.

Regarding Claim 28, Ikeuchi in view of Orloff teaches the claimed invention except for a processor configured to determine power to heart rate ratio.  
Richardson, in the field of portable aerobic fitness monitor system for walking and running, teaches a processor configured to determine power to heart rate ratio (see Figs. 1 – 5 showing in particular a fitness monitor 001 comprising a fitness assessment arrangement 017 that provides ratio of heart rate to energy expenditure, see Col. 12, lines 26 – 48 and Fig. 17 showing the relationship of energy (i.e. having units of Watts hence being power) and heart rate).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the determination of power to heart rate ratio of Richardson into Ikeuchi in view of Orloff in order to provide additional measurement data such as aerobic endurance data to the user which enhances usage of the system.

Regarding Claim 29, Ikeuchi in view of Orloff in view of Richardson as modified above teaches a processor and a transmitter, wherein the processor is configured to transmit data enabling the determination of power to heart rate ratio (see Figs. 1 – 5, 9, 17 and Col. 12, lines 26 – 48 and Col. 16, lines 1 – 20 of Richardson describing processor and power to heart rate ratio calculation while the data between processor and sensors is being transmitted).  

Regarding Claim 30, Ikeuchi in view of Orloff in view of Richardson as modified above teaches a processor configured to determine power to weight ratio (see personal data 005 of Richardson being inputted to the system such as weight and the system providing energy data (i.e. power) hence depending on user’s choice, the device is capable of outputting energy (i.e. power) to weight ratio).  

Regarding Claim 31, Ikeuchi in view of Orloff in view of Richardson as modified above teaches a processor and a transmitter, wherein the processor is configured to transmit data enabling the determination of power to weight ratio (see personal data 005 of Richardson being inputted to the system such as weight and the system providing energy data (i.e. power) hence depending on user’s choice, the device is capable of outputting energy (i.e. power) to weight ratio, note that data between processor and sensors is being transmitted).  

Regarding Claim 32, Ikeuchi in view of Orloff in view of Richardson as modified above teaches a processor configured to determine efficiency factor (see Col. 32, lines Richardson describing “The slope and intercept of energy expenditure 228 versus heart rate 226 are used to estimate what the user's heart rate should be, given a known current energy expenditure 228. This estimated rate is used in comparison with the actual heart rate 226 as measured by the heart beat subsystem 067 in order to detect any significant difference”).  

Regarding Claim 33, Ikeuchi in view of Orloff in view of Richardson as modified above teaches a processor and a transmitter, wherein the processor is configured to transmit data enabling the determination of efficiency factor (see Col. 32, lines 4 – 15 of Richardson describing “The slope and intercept of energy expenditure 228 versus heart rate 226 are used to estimate what the user's heart rate should be, given a known current energy expenditure 228. This estimated rate is used in comparison with the actual heart rate 226 as measured by the heart beat subsystem 067 in order to detect any significant difference”, note that data between processor and sensors is being transmitted).  

Regarding Claim 34, Ikeuchi in view of Orloff in view of Richardson as modified above teaches a processor and a transmitter, wherein the processor is configured to transmit data reflecting actual distance travelled based in part upon measured stride length (see Col. 6, lines 12 – 19 of Richardson).  


In addition note that Claim 1 reads on prior art of Orloff (see rejection below).
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Orloff.

Regarding Claim 1, Orloff teaches a wearable garment training system for monitoring stride biomechanics at the hip (see abstract, paragraphs [0133], [0139] – [0142], [0147] describing a garment 10 shown as a short 110 and having a training region including integrated biofeedback device 114 where the biofeedback device both senses and corrects sub-optimal biomechanic positions of the wearer), comprising: 
a waist portion (see waist portion of short 10 at Figs. 1, 6, 7); 
a fabric left leg portion (see left leg portion of the short, see paragraphs [0152], [0311] describing fabric material used for the garment 10); 
a fabric right leg portion (see right leg portion of the short, see paragraphs [0152], [0311] describing fabric material used for the garment 10); 
a left hip biomechanics unit removably carried by a left connector integrated into the fabric of the garment and aligned with a rotational axis of the left leg (see paragraphs [0151] – [0153], [0166] describing training region 120 that comprising “a first leg portion shown as a first loop 140, a second leg portion shown as a second loop 142, a cross portion 144, and a front portion 146”, see Figs. 6A-6D, note that the training region 120 is integrated into the fabric as seen at garment region 118, even though Orloff does not explicitly state aligned with a rotational axis of the left leg, it would be obvious to one having ordinary skill in the art to recognize the training region 120 at the left leg portion being aligned with a rotational axis of the left leg as the training region 
a right hip biomechanics unit removably carried by a right connector integrated into the fabric of the garment and aligned with a rotational axis of the right leg (see paragraphs [0151] – [0153], [0166] describing training region 120 that comprising “a first leg portion shown as a first loop 140, a second leg portion shown as a second loop 142, a cross portion 144, and a front portion 146”, see Figs. 6A-6D, note that the training region 120 is integrated into the fabric as seen at garment region 118, even though Orloff does not explicitly state aligned with a rotational axis of the left leg, it would be obvious to one having ordinary skill in the art to recognize the training region 120 being aligned with a rotational axis of the right leg as the training region 120 spans across the back and left regions which includes the rotational axis as claimed, see also paragraph [0164] describing the training region 120 being knitted into the fabric therefore including a right connector as claimed); 
wherein the left and right biomechanics units each capture data for enabling the determination of power expended by a wearer throughout a range of motion at the hip (see paragraphs [0133], [0135] – [0139] describing “The biofeedback device of the garment both senses and corrects sub-optimal biomechanic position. When a wearer (i.e., a person wearing a garment 10) demonstrates sub-optimal biomechanic position, the biofeedback device responds by providing feedback that indicates to the wearer that their biomechanic position is sub-optimal and that indicates to the wearer how to adjust their body towards a more optimal biomechanic position in order to achieve optimal .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Walsh et al. (U.S. 2016/0107309 A1) teaches soft exoskeleton for assistance with human motion.  The invention uses soft exosuit unlike the conventional rigid exoskeletons, that is flexible and has the potential to deform or move over time as the wearer engages in one or more activities.
Boyle et al. (U.S. 2016/0120246 A1) teaches an exoskeleton of woven fabric including panels of knit fabrics in order to provide both comfort/fit and durability.
Dolcetti (U.S. 2015/0264984 A1) teaches an invention relating to garments to be worn by a wearer that the garments serve as an exoskeleton system. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403.  The examiner can normally be reached on M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571)272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MARRIT EYASSU/Primary Examiner, Art Unit 2861